Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated August 16, 1976 and made after a hearing, which suspended petitioner’s special on-premises liquor license for a period of 10 days. Petition granted and determination annulled, on the law, with costs, and charges dismissed. The evidence in the record is insufficient to support the determination (see Matter of Italiano v State Liq. Auth., 35 AD2d 455). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.